DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.  
First, Applicant argues that Bolle does not disclose performing scene analysis on the temporary image to obtain a position corresponding to each of at least one scene hypothesis.  The examiner cannot agree.  As cited in the previous office action 5:20-27 of Bolle gives an example of a scene hypothesis.  This example is a fast-moving object which is a person that implies “athlete” sub-category of “action photo”.  The scene label in this case is “athlete in an action photo”.  A person is detected by the person detector 212.  Therefore, the athlete is detected by the person detector 212.  As cited by Applicant (Bolle 4:21-43, 7:20-23), Bolle makes it clear that when a person is detected, a position of the person is also obtained.  If Bolle is finding the position of an athlete in an action photo, Bolle has found a position corresponding to the scene label as claimed.
Second, Applicant argues that Bolle fails to disclose obtaining a position corresponding to the preset hypothesis (comprised in the at least one scene hypothesis) in the temporary image.  The examiner cannot agree.  As explained above, Applicant admits that Bolle obtains the sizes and locations of objects in the scene.  Therefore, it is unclear how Bolle fails to obtain a position corresponding to the scene classification.  For example, Bolle performs scene detection and obtains a scene label (scene classification; fig. 2; In this case it would be athlete in an action photo, the “preset label” being an athlete in an action photo) and the position of the athlete included in the action photo is also determined.  Therefore, Bolle reads on the limitations of the claim.
Third, Applicant argues that Bolle fails to disclose the position corresponding to the preset hypothesis in the temporary image (see above) or focusing the position corresponding to the preset hypothesis in the temporary image and capturing the temporary image after focusing.  As explained in the previous office action “A plurality of parameters are set based on the scene classification including focus settings and shutter; 5:36-51.  Therefore an action photo having a fast-moving person would also set the focus based on the subject (the person); 5:20-27.”  

	Regarding claims 3 and 12, Applicant argues that using a neural network to obtain a scene classification label and an object classification label of an input image-to-be-captured is not well-known.  The examiner cannot agree.  This limitation is actually taught by Bolle (4:38-44).

	Regarding claims 6 and 15, Applicant argues that acquiring a maximum label region for focusing in the image-to-be-captured is not well-known.  However, previously cited Kunishige (US 2012/0147252 A1) teaches this limitation (see rejection of claims 6 and 15 below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolle et al. (US 6,301,440) hereinafter referenced as Bolle.
Regarding claim 1, it discloses a method for implementing the apparatus of claim 10. Thus, claim 1 is an inherent variation of claim 10 and is interpreted and rejected for the same reasons as stated below (see claim 10).

Regarding claim 2, it discloses a method for implementing the apparatus of claim 11. Thus, claim 2 is an inherent variation of claim 11 and is interpreted and rejected for the same reasons as stated below (see claim 11).

Regarding claim 3, it discloses a method for implementing the apparatus of claim 12. Thus, claim 3 is an inherent variation of claim 12 and is interpreted and rejected for the same reasons as stated below (see claim 12).

Regarding claim 4, it discloses a method for implementing the apparatus of claim 13. Thus, claim 4 is an inherent variation of claim 13 and is interpreted and rejected for the same reasons as stated below (see claim 13).

Regarding claim 8, it discloses a method for implementing the apparatus of claim 17. Thus, claim 8 is an inherent variation of claim 17 and is interpreted and rejected for the same reasons as stated below (see claim 17).

Regarding claim 9, it discloses a method for implementing the apparatus of claim 18. Thus, claim 9 is an inherent variation of claim 18 and is interpreted and rejected for the same reasons as stated below (see claim 18).

Regarding claim 10, Bolle discloses An electronic device (Camera; 2:12-16), comprising:
an imaging device (This is inherent as this is the only way the device can take photographs);
at least one processor (Scene analysis 103 and photographic expert 104); and
a non-transitory computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to (A program of some sort must be stored in order for the scene analysis 103 and photographic expert 104 to operate as disclosed in Bolle):
perform scene detection (Scene classifications; fig. 2) on an image-to-be-captured to obtain at least one scene label (216-225; fig. 2) of the image-to-be-captured and a position corresponding to each of the at least one scene label (The scene label in this case would be a person (“athlete”) in an action photo.  The person detector 212 detects people in the scene and also parameterizes the classification with additional information such as location; 4:16-25);
activate a shutter priority mode (5:50-51, 7:52-53) when the at least one scene label comprises a preset label (Action Photo 219, wherein the preset label corresponds to a dynamic scene (The shutter speed is based on subject motion.  Therefore in a scene which is classified as an action photo 219 by the scene analysis 103 in which a subject is in motion, an appropriate shutter speed is chosen.);
acquire a shutter speed (5:50-51, 7:52-53); 
invoke the imaging device to acquire a label region corresponding to the preset label of the image to-be-captured, wherein the label region corresponding to the preset label is a position corresponding to the preset label in the image-to-be-captured (The person detector 212 detects people in the scene and also parameterizes the classification with additional information such as location; 4:16-25; In addition, proper exposure is chosen for the subject region; 5:48-49, 7:36-42) ; and
invoke the imaging device to focus on the label region corresponding to the preset label (A plurality of parameters are set based on the scene classification including focus settings and shutter; 5:36-51.  Therefore an action photo having a fast-moving person would also set the focus based on the subject (the person); 5:20-27), and capture the image to-be-captured according to the shutter priority mode and the shutter speed (2:21-29, 7:1-9; Image capture parameters are set based on a scene classification such as action photo and a permanent image is captured based on the set capture parameters.).

Regarding claim 11, Bolle discloses everything claimed as applied above (see claim 10), in addition, Bolle discloses, wherein the at least one processor configured to perform scene detection on the image-to-be-captured to obtain the at least one scene label of the image to-be-captured is configured to:
perform scene detection on the image-to-be-captured to obtain a plurality of scene labels of the image to-be-captured (Multiple scene classifications (hypotheses) are possible for a scene; 4:10-15). 

Regarding claim 12, Bolle discloses everything claimed as applied above (see claim 11), in addition, Bolle discloses, wherein the at least one processor configured to perform scene detection on the image-to-be-captured to obtain the plurality of scene labels of the image to-be-captured is configured to:
input the image to-be-captured (Image in temporary acquisition 102 is input to scene analysis 103.) into a neural network (4:38-44);
perform scene detection on the image to-be-captured through the neural network to obtain a scene classification label to which a background of the image to-be-captured belongs (Raw features such as 204-210 may refer to a label of a background; fig. 2);
perform object detection network on the image-to-be-captured through the neural network to obtain an object classification label to which a foreground of the image to-be-captured belongs (Object labels such as 211-215 may refer to labels of the foreground; fig. 2); and
use the scene classification label and the object classification label as the plurality of scene labels of the image to-be-captured (3:56-64, 4:10-15; The raw features and scene components are combined to arrive at a plurality of scene classification hypotheses wherein the best scene classification is chosen.).


Regarding claim 13, Bolle discloses everything claimed as applied above (see claim 11), in addition Bolle discloses wherein the at least one processor configured to activate the shutter priority mode when the at least one scene label comprises the preset label is configured to:
acquire the label region corresponding to the preset label when the plurality of scene labels comprise the preset label (Action photo 219; fig. 2); and
activate the shutter priority mode when a ratio of an area of the label region corresponding to the preset label to an area of the image to-be-captured exceeds a threshold (The speed of the shutter is based on subject motion.  When the area of the subject (label region) is greater than zero, the shutter speed is based on subject motion as broadly claimed.).
	
Regarding claim 17, Bolle discloses everything claimed as applied above (see claim 10), in addition, Bolle discloses, wherein the dynamic scene is a scene containing an object with a high moving speed (An action photo 219; 5:20-28). 

Regarding claim 18, Bolle discloses everything claimed as applied above (see claim 10), in addition, Bolle discloses, wherein the at least one processor configured to acquire the shutter speed is configured to:
acquire the shutter speed corresponding to the preset label comprised in the at least one scene label according to preset shutter speeds corresponding to different preset labels (3:43-48; Parameters set for a specific scene classification can be stored and referred back to in similar situations.  Therefore different scene classifications would have different preset shutter speeds depending on those scene classifications.). 

Regarding claim 19, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated above (see claim 10).

Regarding claim 20, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated above (see claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	 

Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolle in view of Kunishige (US 2012/0147252 A1).

Regarding claim 6, it discloses a method for implementing the apparatus of claim 15. Thus, claim 6 is an inherent variation of claim 15 and is interpreted and rejected for the same reasons as stated below (see claim 15).


Regarding claim 7, it discloses a method for implementing the apparatus of claim 16. Thus, claim 7 is an inherent variation of claim 16 and is interpreted and rejected for the same reasons as stated below (see claim 16).

Regarding claim 15, Bolle discloses everything claimed as applied above (see claim 10), in addition, Bolle discloses, wherein the imaging device is further configured to:
acquire a [nearest] label region (5:52-65; The subject (label region) is determined based on the nearest subject.); and
focus on the [nearest] label region…capture the image to-be-captured according to the shutter priority mode and the shutter speed after focusing (5:52-65; The subject (label region) is determined based on the nearest subject.).
However, Bolle fails to explicitly disclose detecting a maximum label region out of a plurality of label regions.  However, the examiner takes maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to use a largest subject as a subject of interest, as taught by Kunishige.
In a similar field of endeavor, Kunishige discloses acquire a label region (Face region; S4-S5; fig. 4) with a maximum area of the image to-be-captured (S10; fig. 4; [0079]); and
focus on the label region with the maximum area (S47; fig. 5), and capture the image to-be-captured (S65; fig. 4; [0083]).
Bolle teaches selecting the subject of interest (label region) based on the distance from the camera which often times coincides with size.  Kunishige teaches selecting an object of interest based on object size is well-known when there are a plurality of objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute selecting an object of interest based on distance with selecting an object of interest based on size to achieve the predictable result of selecting on object of interest when there are a plurality of objects in a scene.

Regarding claim 16, Bolle discloses everything claimed as applied above (see claim 10), in addition, Bolle discloses, wherein the imaging device invoked by the at least one processor is further configured to:
acquire the label region corresponding to the preset label of the image to-be-captured (Action photo 219; fig. 2);
focus on an [subject] in the label region corresponding to the preset label when the label region corresponding to the preset label is detected through key points to contain the [face] (4:16-18; 5:45-47;  Face detection 211 is used to detect subjects, and focusing is based on subjects.) ; and
capture the image to-be-captured according to the shutter priority mode and the shutter speed after focusing (2:21-29, 7:1-9; Image capture parameters are set based on a scene classification such as action photo and a permanent image is captured based on the set capture parameters.). 
However, Bolle, fails to explicitly disclose focusing on detected eyes.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kunishige. 
In a similar field of endeavor, Kunishige discloses focus on an eye (S47) in the label region (Face frame; S5) corresponding to the preset label when the label region corresponding to the preset label is detected through key points to contain the eye (If an eye is detected, it has inherently been detected “through key points”.).
Bolle teaches setting a subject region which can be determined via face detection and setting capture parameters based on the subject.  Kunishige teaches setting a subject region which can be determined by eye detection and setting capture parameters based on the eye.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using a face as a whole to determine the subject of interest with using an eye if the eye is larger than a threshold to achieve the predictable result of making sure eyes are properly focused.


	

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/16/2022